Citation Nr: 0418808	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel






INTRODUCTION

The veteran had active service from May 1973 to May 1976.  
The DD 214 shows an additional 24 years, 11 months and 18 
days of prior active service; however, these service dates 
are not verified.  The veteran died in November 2002.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in November 2002, and the death 
certificate lists the cause of death as esophageal 
adenocarcinoma.

3.  At the time of his death the veteran had the following 
service-connected disability:  hearing loss rated as 
noncompensable.

4.  There is no competent evidence showing that any service-
connected disability or incident of service was the primary 
or contributory cause of the veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a January 2003 letter, the RO advised the appellant of the 
evidence needed to substantiate her claim and of what 
evidence VA would obtain and what evidence VA would assist 
the appellant in obtaining if she provided the necessary 
information and authorization to do so.  In addition, the 
September 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided the appellant with all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in January 2003, prior to the July 
2003 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).
 
In this case, although the January 2003 VCAA letter did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  The 
letter specifically identified certain evidence that the RO 
would secure.  The RO also asked the appellant to identify 
any other private, VA or military medical treatment, as well 
as any other information or evidence she wanted the RO to 
secure.  In addition, the letter asked the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described by the appellant.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.

With respect to the duty to assist, the claims folder 
contains VA medical records, service medical and personnel 
records.  38 U.S.C.A. § 5103A.  In addition, the RO has 
obtained various private medical statements.  In numerous 
statements, the appellant related that she had no additional 
evidence for her claim.  While it appears that the records 
submitted by Lyster Army Community Hospital (LACH) are for 
the wrong veteran, the Board is certain that the LACH records 
would not be relevant to the claim.  The veteran was 
diagnosed with esophageal adenocarcinoma in April 2002, less 
than six months prior to his death.  During the last six 
months of the veteran's life he was treated by private 
doctors, whose reports are included in the claims folder.  
These private treatment records document the initial 
referral, diagnosis and treatment of the cancer.  There is no 
indication or allegation that the LACH records contain 
information relevant to the esophageal cancer.  VA is 
required to obtain only relevant records.  38 U.S.C.A. § 
5103A(b) (West 2002).  Thus, there is no prejudice to 
appellant by proceeding to adjudicate the appeal.  

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking an 
additional medical opinion. The contemporary service medical 
records are negative for complaints, symptoms, findings or 
diagnoses pertaining to the veteran's esophageal cancer. The 
post-service medical evidence is negative for any records 
linking the veteran's fatal condition to his service or to 
his service-connected disabilities. Under these 
circumstances, there is no duty to seek a medical opinion 
with regard to the claim on appeal.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The RO's actions have complied 
with VA's duty to assist the veteran with the development of 
his claim.  Therefore, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in November 2002.  The death 
certificate listed the cause of death as esophageal 
adenocarcinoma.  At the time of his death, the veteran was 
service connected for hearing loss.  The appellant argues 
that the veteran's exposure to Agent Orange during service 
contributed to his death.  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002).  Furthermore, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).

Even though the veteran served in the Republic of Vietnam 
during the Vietnam era and is therefore presumed to have been 
exposed to Agent Orange during service, the Board observes 
that esophageal adenocarcinoma is not listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).   In fact, the Secretary 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for various disease 
including gastrointestinal and digestive diseases.  See 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  Because 
esophageal adenocarcinoma is not included in § 3.309(e) and 
is also gastrointestinal/digestive disease the veteran is not 
entitled to the presumption.

The appellant argues that the veteran had respiratory cancer, 
which is a presumptive disease.  However, the primary tumor 
site was the esophagus.  The cancer then metastasized to the 
lungs.  Here, however, notwithstanding the appellant's 
contentions, the evidence does not show that the veteran was 
ever diagnosed as having a respiratory cancer.  A veteran is 
not entitled to the presumption of service connection when a 
cancer listed as a presumptive disease under 38 C.F.R. § 
3.309 is shown by the evidence to be a metastasis from a 
cancer which is not so listed.  See Darby v. Brown, 10 Vet. 
App. 243 (1997); see also VAOPGCPREC 18-97 (presumptive 
service connection may not be established under 38 U.S.C. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide exposure). 
Thus, the Board finds that the claim for service connection 
for the cause of the veteran's death, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, must be denied.

The Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(b).  That is, there is no 
competent evidence showing that a service-connected 
disability or any incident of service is the primary or a 
contributory cause of the veteran's death.  Boyer, 210 F.3d 
at 1353.  The veteran did not have a disability that is shown 
to be associated with herbicide exposure.  In addition, the 
veteran's service medical records are silent as to any 
complaint or diagnosis of esophageal adenocarcinoma, or even 
associated symptomatology. He did not seek treatment for the 
disorder until many years after his separation from service, 
and there is no competent evidence of record, medical or 
otherwise, which links the veteran's esophageal 
adenocarcinoma to any event relating to his service, 
including the herbicide exposure while in service. 

Review of the claims folder reveals a November 2002 treatment 
record signed by Dr. Mayor, the veteran's private physician, 
shortly after the veteran's death.  This record shows that 
the appellant asked the doctor to give an opinion as to 
whether or not he thought that the veteran's cancer was 
related to his herbicide exposure in service.  Dr. Mayor 
stated that "the decision as to whether the esophageal 
adenocarcinoma was related to Agent Orange was up to the 
government.  There is no literature suggesting that it is 
related to Agent Orange exposure and also there is no way to 
fully exclude Agent Orange as a potential cause."  This 
statement fails to establish any relationship/ nexus in this 
case, and is far too generic and imprecise to trigger any 
duty to assist obligation under the VCAA.  The appellant, as 
a lay person without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, her opinion cannot constitute 
competent medical evidence.  See Grottveit, 5 Vet. App. at 
93;  Espiritu, 2 Vet. App. at 494-5.

The Board sympathizes with the appellant and her family for 
the death of the veteran.  However, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



